Order entered January 22, 2014




                                                   In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-13-01054-CR

                             LAWAN NAVAIL FISHER, Appellant

                                                    V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the Criminal District Court No. 3
                                    Dallas County, Texas
                             Trial Court Cause No. F11-56688-J

                                              ORDER
        The Court REINSTATES the appeal.

        On December 10, 2013, we denied appellant’s second motion to extend time to file his

brief and ordered the trial court to make findings. We ADOPT the findings that: (1) appellant

desires to pursue the appeal; (2) appellant is indigent; and (3) counsel has appellant’s brief ready

to be filed as soon as the appeal is reinstated.

        We ORDER appellant to file his brief within FIFTEEN DAYS of the date of this order.

        We DIRECT the Clerk to send copies of the order, by electronic transmission, to counsel

for all parties.


                                                            /s/   DAVID EVANS
                                                                  JUSTICE